 In the Matter of BETHLEHEM STEEL COMPANY, SHIPBUILDING DIVISION,EMPLOYERandMETAL TRADES COUNCIL OF SOUTHERN CALIFORNIA,A. F. OF L. AND ITS AFFILIATED LOCAL AND INTERNATIONAL UNIONS,1PETITIONERandINDUSTRIAL UNION OF MARINE AND SHIPBUILDINGWORKERS OF AMERICA AND LOCAL No. 9, CIO, INTERVENORCase No. 21-RC-880.-Decided October 17, 1919DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Eugene M.Purver, hearing officer.The hearing officer's rulingsmade at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its .powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within themeaning ofSection9 (c) (1) and Section 2 (6) and (7) of the Act.At the hearing and in its brief the Intervenor moved to dismiss thepetition on the ground, among others, that its contract with the Em-ployer is a bar to this proceeding.The Intervenor's originalcontract,executed on December 24, 1947, provided that it shouldexpire onJune 25, 1949.On August 14, 1948, however, the parties by amend-ment extended the termination date to June 25, 1950.The petitionherein was filed on June 21,and was therefore timely with regardto the original termination date.Inasmuch as it is clear that the 1948amendment prematurely extended the then existing contract, we find'The name ofthe Petitionerappears as amended at the hearing.86 N. L. R. B., No. 7Q577 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDno merit in the Intervenor's contention.2The motion to dismiss ishereby denied .34.The parties agree that the appropriate unit is substantially thesame unit set forth in the contract between the Intervenor and the Em-ployer.However, the Petitioner would include and the Employerand Intervenor would exclude timekeepers and janitors.Timekeepers-Thoseemployees were certified by the Board as aseparate appropriate unit in 1946.Their duties are primarily of aclerical nature.They work under the supervision of the chief clerkand have little contact with the production and maintenance employees.The Intervenor has bargained for the timekeepers on a separate basis.4We shall exclude them.5Janitors-Thereare six janitors, five of whom work at night.Theyare paid a weekly salary and are supervised by the chief of guards.The record indicates that they rarely come in contact with the produc-tion and maintenance employees, their duties are substantially differ-ent, and they have been excluded from the production and mainte-nance unit under the present contract.We shall exclude them.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All employees 6 employed at the Employer's San Pedro yard,Terminal Island, California, excluding all salaried employees, drafts-men, watchmen, guards, gatemen, employees of the engineering de-partment (including technical employees in said department), jani-tors, timekeepers, chauffeurs, office employees, clerical employees, alltechnical employees who are paid on a salary basis, executives, fore-5Matter of International Harvester Co. (Indianapolis Works),82 N. L. R. B. 740;Matter of Indiana Desk Co., Inc.,82 N. L.R. B. 103.8We also find no merit in other contentions of the Intervenor that the petition shouldbe dismissed because(1) the Petitioner has not asserted a valid claim to representation ;(2) the purpose of the petition is to disturb harmonious industrial relations;and (3) theemployees authorizing the Petitioner to represent them are not employees within themeaning of the Intervenor's contract.We have frequently held that a union's claim to arepresentative interest is an administrative matter not subject to collateral attack.Matterof C. D. JenningscfCo., 68 N. L. R. B.516;Matter of Amos Molded Plastics Division ofAmos Thompson Corporation,79N. L.R. B. 201.With regard to the last contention, therecord reveals that the Employer does not distinguish among its employees and regardsall of them,whether or not entitled to rights under the contract,as regular employees.Although the Intervenor and the Employer have included the wage scale for time-keepers in the wage schedule annexed to the contract for production and maintenanceemployees,we do not regard this circumstance as detracting from the separate characterof the timekeepers'bargaining history.Matter of Allis-Chalmers ManufacturingCo., 84 N.L. R. B. 30.The parties stipulated that: "All hourly-paid employees who are classified as leader-men and who regularly work with tools in the ordinary course of their duties and whosupervise the work of employees who are included in the bargaining unit are included insaid bargaining unit."The record does not reveal whether those employees actually aresupervisors within the meaning of the amended Act. If they are not supervisors,they areincluded in the unit.However,if they are supervisors,they are excluded. BETHLEHEM STEEL COMPANY579men, assistant foremen, assistants to foremen, leadermen, who do notregularly work with tools in the ordinary course of their duties, andall supervisors.5.The number of employees employed at the San Pedro yard variesconsiderably.It is the policy of the Employer to retain on its pay rollfor a 30-day period all temporarily laid-off employees.Moreover,under the provisions of the Intervenor's contract with the Employer,laid-off employees, who had been employed for more than 30 days,may be recalled and do not lose seniority rights if rehired within 12months of their lay-off. In view of these facts, we find that the laid-off employees retained on the pay roll and the employees laid off fornot more than 12 months, who may be recalled under the terms of theIntervenor's contract, have a reasonable expectation of reemploymentand are entitled to vote unless they have obtained permanent employ-Intervenor's contract, have a reasonable expectation of reemploymentby the Employer.'DIRECTION OF ELECTION 8As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by Metal Trades Council of Southern California, A. F. of L.,and its Affiliated Local and International Unions; or by IndustrialUnion of Marine and Shipbuilding Workers of America and LocalNo. 9, CIO, or by neither.IMatter of E. H. Ferree Company, 77 N.L. R. B. 283 ;Matter of Ozark Dam Constructors,77 N. L. it. B. 1136.8 Any participant in the election herein may upon its prompt request to, andapprovalthereof by, the Regional Director, have its name removed from the ballot.